UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2193


In Re:   CHARLETTE DUFRAY JOHNSON, a/k/a Charlotte Johnson,

           Petitioner.



    On Petitions for Writ of Mandamus. (7:10-cr-00093-BR-1;
                         7:15-cv-00063)


Submitted:   December 15, 2015              Decided:    December 17, 2015


Before GREGORY   and     FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Charlette Dufray Johnson, Petitoner Pro Se.  Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charlette Dufray Johnson petitions for a writ of mandamus,

alleging that the district court has unduly delayed acting on

her motion for release of grand jury transcripts or dismissal of

her convictions and sentence.             She seeks an order from this

court directing the district court to grant her motion.

     Our review of the district court’s docket reveals that the

district    court   issued   an   order    denying    Johnson’s    motion   on

November    6,   2015.   Because    the    district    court    has   recently

decided Johnson’s motion, her demand for an order directing the

district court to cease delaying its ruling is moot.                  Moreover,

insofar as Johnson seeks an order directing the district court

to grant her motion, such relief is not available by way of

mandamus.     See In re Lockheed Martin Corp., 503 F.3d 351, 353

(4th Cir. 2007) (recognizing that mandamus may not be used as

substitute for appeal).

     Accordingly, we deny the mandamus petition.               We grant leave

to proceed in forma pauperis.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           PETITION DENIED



                                     2